Citation Nr: 9924021	
Decision Date: 08/24/99    Archive Date: 08/27/99

DOCKET NO.  97-29 350A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for disc 
disease of the lumbar spine secondary to service-connected 
Reiter's Syndrome. 


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. D. Parker, Counsel


INTRODUCTION

The veteran served on active duty from November 1980 to March 
1982. 

This appeal to the Board of Veterans' Appeals (BVA or Board) 
arose from a rating decision in December 1996 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which found that the veteran had not 
presented new and material evidence to reopen a prior final 
(March 1993) denial of his claim for service connection for 
disc disease of the lumbar spine as secondary to his service-
connected Reiter's Syndrome.  

The issues of entitlement to an increased rating for Reiter's 
Syndrome and entitlement to service connection for arthritis 
secondary to service-connected Reiter's Syndrome are 
addressed in the REMAND portion of this decision. 


FINDINGS OF FACT

1.  In an unappealed March 1993 rating decision the RO denied 
service connection for disc disease of the spine secondary to 
service-connected Reiter's Syndrome.  

2.  Evidence added to the record since the March 1993 RO 
rating decision is relevant and probative and is of 
sufficient significance that it must be considered in order 
to fairly decide the merits of the veteran's claim. 

3.  There is no competent medical evidence of record to 
demonstrate a nexus between the veteran's current disc 
disease of the lumbar spine and his service-connected 
disability of Reiter's Syndrome. 



CONCLUSIONS OF LAW

1.  The March 1993 RO rating decision, denying entitlement to 
service connection for disc disease of the spine secondary to 
service-connected Reiter's Syndrome, is final.  38 U.S.C.A. 
§ 7105 (West 1991). 

2.  Evidence received since the March 1993 rating decision is 
new and material, and the veteran's claim for service 
connection for disc disease of the spine secondary to 
service-connected Reiter's Syndrome is reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 1991); 38 C.F.R. §§ 3.156, 20.302, 
20.1103 (1998). 

3.  The veteran's claim of entitlement to service connection 
for disc disease of the lumbar spine secondary to service-
connected Reiter's Syndrome is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability 
resulting from disease or injury incurred in or 
aggravated by service.  See 38 U.S.C.A. § 1131 (West 
1991); 38 C.F.R. § 3.303(a) (1998).  Service connection 
may also be granted for any disease diagnosed after 
discharge when all of the evidence establishes that the 
disease was incurred in service.  See 38 C.F.R. § 
3.303(d) (1998).  

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service-
connected.  Secondary service-connection may be granted 
for the degree to which a non-service-connected disorder 
is aggravated by a service-connected disorder.  When 
service connection is established for a secondary 
condition, the secondary condition shall be considered a 
part of the original condition.  See 38 C.F.R. § 3.310(a) 
(1998); Allen v. Brown, 7 Vet. App. 439 (1995).  Where 
the issue is whether a service-connected disability has 
caused a new disease, a claimant, even though service-
connected for one of the disease entities, must provide 
medical evidence of such causal relationship.  See 
Libertine v. Brown, 9 Vet. App. 521 (1996); Jones v. 
Brown, 7 Vet. App. 134 (1994).   

Generally, a final decision issued by an RO may not 
thereafter be reopened and allowed, and a claim based on the 
same factual basis may not be considered.  See 38 U.S.C.A. 
§ 7105(c) (West 1991).  The exception to this rule is 
38 U.S.C.A. § 5108 (West 1991), which states, in part, that 
"[i]f new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim."  See Thompson v. Derwinski, 1 Vet. App. 251, 253 
(1991).

38 C.F.R. § 3.156(a) (1998) provides that "new and material 
evidence" means evidence not previously submitted to agency 
decisionmakers which bears "directly and substantially" 
upon the specific matter under consideration.  Such evidence 
must be neither cumulative nor redundant and, by itself or in 
connection with evidence previously assembled, such evidence 
must be "so significant that it must be considered in order 
to fairly decide the merits of the claim."  See generally 
Hodge v. West, 155 F. 3d 1356 (Fed. Cir.1998).

In this case, as there is a prior unappealed rating decision, 
the claim may not be reopened and allowed unless new and 
material evidence is presented.  See 38 U.S.C.A. § 7105; 
38 C.F.R. § 3.156(a).  A March 1993 rating decision denied 
service connection for disc disease of the spine secondary to 
service-connected Reiter's Syndrome.  The March 1993 rating 
decision became final when the veteran did not file a Notice 
of Disagreement (NOD) within one year of the date that he was 
notified of the unfavorable determination.  See 38 U.S.C.A. 
§ 7105(b),(c) (West 1991); 38 C.F.R. §§ 20.302, 20.1103 
(1998).  

The evidence which was of record at the time of the March 
1993 RO rating decision included service medical records 
which was negative for disc disease or bony disorder of the 
spine.  VA compensation examinations from 1984 to 1987 and 
records of private hospitalization in 1989 which reflect no 
abnormality of the vertebrae, disc spaces, neural arches, or 
sacroiliac joints.  The veteran was first diagnosed with 
multi-level discogenic disease of the lumbar spine in 1991, 
as reflected by a private hospital summary of discharge.   

Pertinent evidence added to the record since the March 1993 
rating decision reflects that in 1993 the veteran underwent 
bilateral laminectomies at L3-L5, and in 1994 underwent 
excision of herniated nucleus pulposus at L3-L5, and 
bilateral L-5 foraminectomies.  VA outpatient treatment 
records also reflect these diagnoses, and low back muscle 
strain/pain in 1994 as the result of an on-the-job injury, 
and reflect treatment for other unrelated disorders.  An 
October 1995 VA examination, and 1995 summary of VA 
hospitalization, reflect a diagnosis of a history of Reiter's 
Syndrome, and a separate diagnosis of degenerative joint 
disease of the lumbosacral spine with limitation of motion, 
but did not relate the two diagnosed disorders.  

A VA examination in November 1996 diagnosed residual 
postoperative degenerative disc disease of the lumbar spine, 
and offered the opinion that no relationship was found 
between this back problem and the veteran's service-connected 
Reiter's Syndrome.  In November 1996, the impression was that 
the veteran had a laminectomy of L3 and L4 with early minimal 
degenerative arthritis of the lower lumbar spine. 

The veteran has submitted medical reference evidence or 
articles pertaining to various back disorders.  Lay 
statements, including by the veteran, describe the veteran's 
current back symptomatology and limitations.  The veteran 
testified at a personal hearing in March 1997 that he 
experienced an on-the-job low back injury in 1994.  

An August 1997 VA examination resulted in the impressions of 
active Reiter's Disease, and a separate diagnosis of 
degenerative disc disease (which had resulted in multiple 
laminectomies, discectomies, and at least one foraminotomy).  
The examiner offered the following opinions: that none of the 
medical references or sources drew an association between 
degenerative spondylosis and Reiter's Syndrome; that 
degenerative changes of the veteran's lumbosacral spine were 
the result of disc disease; spondylolisthesis and 
spondylolysis were not present in the veteran's spine; and 
that the veteran did not have, and had never had, either 
rheumatoid arthritis or ankylosing spondylitis.   

The Board finds that the evidence added to the record since 
the March 1993 rating decision is sufficiently significant 
that it must be considered in order to fairly decide the 
merits of the claim.  See 38 C.F.R. § 3.156(a).  Accordingly, 
the veteran's claim for service connection for disc disease 
of the lumbar spine secondary to service-connected Reiter's 
Syndrome is reopened.  See 38 C.F.R. § 3.104(a); Hodge, 
supra.

The Court has set forth a three-part analysis to be applied 
when a claim to reopen is presented.  See Elkins v. West, 12 
Vet. App. 209 (1999) (en banc); Winters v. West, 12 Vet. App. 
203 (1999) (en banc).  Under the Elkins test, the first step 
is to determine whether the veteran has presented new and 
material evidence under 38 C.F.R. § 3.156(a) to reopen the 
prior claim.  If so, then the second step, whereby 
immediately upon reopening the claim the Secretary must 
determine whether, based upon all the evidence of record in 
support of the claim, presuming its credibility, see Justus 
v. Principi, 3 Vet. App. 510 (1992), the claim as reopened 
(and as distinguished from the original claim) is well 
grounded pursuant to 38 U.S.C.A. § 5107(a), must be 
undertaken.  If the claim is not well grounded, the 
"adjudication process must come to a screeching halt despite 
reopening because a claim that is not well grounded cannot be 
allowed."  Winters v. West, 12 Vet. App. at 206.  If the 
claim is well grounded, then VA must ensure that the duty to 
assist has been fulfilled before proceeding to the third 
step, a merits adjudication.  Id.

While new and material evidence has been presented to reopen 
the veteran's claim, the evidence of record does not 
demonstrate that the claim for service connection for disc 
disease of the lumbar spine secondary to service-connected 
Reiter's Syndrome is well grounded.  There is simply no 
competent medical evidence of record to demonstrate a nexus 
between the veteran's current disc disease of the spine and 
his service-connected Reiter's Syndrome.  See 38 U.S.C.A. 
§ 5107(a).  The veteran admits that the August 1997 
examination does not support the connection between 
degenerative disc disease and his service-connected Reiter's 
Syndrome, but disagrees with the characterization of the 
history recorded at the examination.  He further admits that 
it could not be determined whether his altered gait was 
associated with a low back injury at work in 1994 or another 
previous condition.  

Regardless of the veteran's perception, the medical evidence 
of record, including the medical articles or treatise 
evidence, does not demonstrate the required medical nexus.  
The medical opinion evidence of record (August 1997 and 
November 1996 VA examinations) includes etiological opinions 
that there is no relationship between degenerative disc 
disease of the lumbar spine and service-connected Reiter's 
Syndrome.  For this reason, the Board must find the veteran's 
claim for service connection to be not well grounded.  See 
38 U.S.C.A. § 5107(a).  No further action, including a REMAND 
for further development, is required.  See Winters at 206. 

The Board notes the veteran's sincere belief that his 
currently diagnosed degenerative disc disease of the lumbar 
spine is etiologically related to his service-connected 
Reiter's Syndrome.  However, while a lay person is competent 
to describe symptoms, he is not competent to offer evidence 
which requires medical knowledge, such as a determination of 
etiology.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992); see also Stadin v. Brown, 8 Vet. App. 280, 284 
(1995); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993) (if the 
only evidence on a medical issue is the testimony of a lay 
person, the claimant does not meet the burden imposed by 38 
U.S.C. section 5107(a) and does not have a well-grounded 
claim); Moray v. Brown, 5 Vet. App. 211, 214 (1993) 
(unsupported by medical evidence, a claimant's personal 
belief, however sincere, cannot form the basis of a well-
grounded claim).

The Board notes the representative's request for a new VA 
examination, including for a "definite opinion as to the 
etiology of the veteran's back problem."  However, as the 
veteran has not presented a well-grounded claim, the duty to 
assist the veteran, to include an additional VA compensation 
examination, does not arise.  See Epps v. Gober, 126 F.3d 
1464, 1467 (Fed. Cir. 1997), cert. denied, 118 S. Ct. 2348 
(1998) (the Secretary cannot undertake to assist a veteran in 
developing facts pertinent to his or her claim until such a 
claim has first been established); see also Morton v. West, 
No. 96-1517 (U.S. Vet. App. July 14, 1999) (absent the 
submission of a well-grounded claim, the Secretary cannot 
undertake to assist a veteran in the development of his or 
her claim). 


ORDER

New and material evidence having been submitted to reopen the 
veteran's claim for service connection for disc disease of 
the lumbar spine secondary to service-connected Reiter's 
Syndrome, the appeal to this extent is granted. 

Evidence of a well-grounded claim not having been submitted, 
service connection for disc disease of the lumbar spine 
secondary to service-connected Reiter's Syndrome is denied.


REMAND

In March 1999, a NOD was received from the veteran to 
initiate an appeal from the November 1998 rating decision, 
which denied an increased rating (in excess of 40 percent) 
for the veteran's service-connected Reiter's Syndrome.  In 
August 1997, a NOD (for a "back condition") was received 
from the veteran to initiate an appeal from an October 1997 
decision (in the form of a Supplemental Statement of the 
Case), which denied service connection for arthritis 
secondary to service-connected Reiter's Syndrome.  The record 
does not reflect that a Statement of the Case has been issued 
on either of these issues pursuant to 38 C.F.R. § 19.26 
(1998).   

In the past, the Board has referred such matters back to the 
RO for appropriate action.  However, the U.S. Court of 
Appeals for Veterans Claims (Court) has indicated that the 
proper action is to REMAND the issue to the RO for 
appropriate action.  See Manlincon v. West, 12 Vet. App. 238, 
240-41 (1999) ("Thus, the next step was for the RO to issue 
an SOC on the denial of the [ ] claim, and the Board should 
have remanded that issue to the RO, not referred it there, 
for issuance of that SOC.")  

Accordingly, the issues of entitlement to an increased 
disability rating for service-connected Reiter's Syndrome and 
service connection for arthritis secondary to service-
connected Reiter's Syndrome are hereby REMANDED to the RO for 
the following action:

The RO should take appropriate action, 
including issuance of a SOC, on the 
appeals initiated by the veteran from the 
November 1998 rating decision, which 
denied an increased rating (in excess of 
40 percent) for the veteran's service-
connected Reiter's Syndrome, and the 
October 1997 decision, which denied 
service connection for arthritis 
secondary to service-connected Reiter's 
Syndrome.  The veteran and his 
representative should be clearly advised 
of the need to file a Substantive Appeal 
if the veteran wishes to complete an 
appeal from those determinations.  

The purpose of this REMAND is to obtain additional 
development, specifically to comply with the holding of the 
Court in Manlincon v. West, 12 Vet. App. 238 (1999), and the 
Board does not intimate any opinion as to the merits of the 
case, either favorable or unfavorable, at this time.  The 
appellant is free to submit any additional evidence he 
desires to have considered in connection with his current 
appeal.  No action is required of the appellant until he is 
notified.



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals


 

